DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 08 April 2022 in response to the Office Action of 18 January 2022 are acknowledged and have been entered. Claims 1-3 are amended.  Claims 19-20 are newly presented. Claims 1-20 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite a first inducible promoter and second promoter in steps (i) and (ii), respectively and depends from claim 1.  It is unclear if these promoters are the same promoters as in claim 1 or if the method is requiring two additional promoter in the linear construct in which the first is now inducible.  The article “a” in front of “first inducible promoter” and “second promoter” suggests a different promoter from that of claim 1.
Claims 19 and 20 recite a first gene and a second gene in steps (i) and (ii), respectively and depends from claim 1.  It is unclear if these genes are referring to the first and second genes in claim 1 or different genes. The article “a” in front of “first gene” and “second gene” suggests a different promoter from that of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderle (Anderle et al. 2008 Antimicrobial Agents and Chemotherapy, p. 1982–1990) in view of Yuan (US 20150147774 A1, published 5/28/2015), Kouzine I (Kouzine and Levens Frontiers in Bioscience 12, 4409-4423, May 1, 2007), Zhi (Zhi et al. 2013 Gene 514, 82–90) and Masulis (Masulis et al. 2015. Scientific Reports. 5:11449. Pg. 1-10). 
Regarding claims 1-5, and 7-12, 14-16, and 18 Anderle teaches a method to test if compounds (more than one, plurality) were active as gyrase inhibitors in E.coli cells [pg. 1989, col.1, para 3; Table 2]. Anderle teaches the steps of providing a cells with a plasmid containing a gyrA promoter fused to the luciferase operon luxCDABE of Photorhabdus luminescence (gene) (promoter is heterologous to the gene); culturing the cells, incubating a first portion of the culture in the presence of the compounds (i.e., gyrase inhibitor) and a second portion of the culture in the absence of the compounds; and measuring the expression of the luxCDABE operon in both portions to identify the compounds as an active gyrase inhibitor or not by assaying promoter induction [pg. 1984, col. 1, para 2; Fig. 2].  Anderle teaches that induction factors for a certain reporter gene construct with the given compounds were obtained by dividing the normalized light output in the presence of a compound through the normalized output in the absence of the compound [pg. 1984, col. 1, para 2-3].  Anderle teaches that, if the expression of the luxCDABE operon is higher in the first portion compared to the expression of the luxCDABE operon in the second portion, this correlates to an induction factor greater than 1 [Fig. 2].  Anderle teaches that the compounds are active as gyrase inhibitors due to the induction of the luxCDABE operon under the control of the gyrA promoter and that the luxCDABE operon expression is inhibited by negative supercoiling of the gyrA promoter since the inhibitors are inhibiting the widely known function of a gyrase which is to causes negative supercoiling of DNA [pg. 1984, col. 1, para 2; Fig. 2; pg. 1989, col.1].
Anderle does not teach that the polynucleotide is linear.  Anderle does not teach that the gyrA promoter is divergently coupled to a first promoter which is operably linked to a first gene.
Kouzine I teaches that linear DNA can be supercoiled [pg. 4417, col. 1].  
Yuan teaches a linear expression cassette, polynucleotide, comprising a bidirectional promoter that can be integrated into the genome [abstract].
Zhi teaches that transcription by RNA polymerase can induce the formation of hypernegatively supercoiled DNA in vitro and in vivo; and this phenomenon is explained by a “twin-supercoiled-domain” model of transcription where a positively supercoiled domain is generated ahead of the RNA polymerase and a negatively supercoiled domain generated behind it [abstract].  Zhi teaches that DNA gyrase selectively converts the positively supercoiled domain into negative supercoils to produce hypernegatively supercoiled DNA [abstract].  Zhi teaches that RNA polymerases are powerful motor proteins which are able to rapidly move along chromosomes and remodel chromosome structures through transcription coupled DNA supercoiling (TCDS) where in E. coli cells it is directly linked to the activation of transcription and DNA replication [pg. 89, col.2, para2].  Zhi teaches that the transcriptional activities of divergently coupled promoters are dependent on the localized superhelical density around the promoter region and can be activated by each other [pg. 89, col. 2, para 2].  Therefore in the context of divergently coupled promoters, Zhi teaches that the transcription of the first promoter by RNA polymerase induces the formation of hypernegative coiled DNA, by way of a gyrase, of the second promoter which in turn affects the transcription of the gene that is operably linked to the second promoter [abstract; pg. 89, col. 2, para 2].
Masulis teaches the development of a bidirectional promoter probe reporter vector that divergently express two fluorescent proteins in order to study divergent transcription profiling [pg. 2, para 4-5; abstract].  To address how changes in DNA superhelical density may affect divergent transcription, Masulis teaches treating cells with low concentrations of gyrase inhibitor nalidixic acid and monitored activities of two overlapping promoters for fepA and fes genes and promoters of appY-associated “promoter island” [pg. 2, para 4].  Masulis teaches use of divergent promoter expression constructs to assess the effect that gyrase inhibitors had on promoter activity [pg. 2, para 4-5; abstract].  Masulis teaches that a decrease in negative superhelicity activated transcriptional activity of fepA and a decrease in superhelical density inhibited promoter activity, therefore teaching that negative supercoiling inhibits transcription activity and positive supercoiling increased transcription activity [pg. 7, para 1-2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle with a linear polynucleotide comprising a first promoter linked to a first gene and a second promoter linked to a second gene.  This modification would amount to a simple substitution of a circular plasmid for a linear plasmid. A skilled artisan would be motivated to make the modification given Yuan and Kouzine I’s teachings, as discussed above, of a linear bidirectional promoter and that supercoiling exist in linear DNA.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle wherein the plasmid additionally contains a first promoter divergently coupled to the gyrA promoter, i.e., second promoter, that was operably linked to a first gene for the advantage of assaying, as an alternative, whether a compound is classified as a gyrase inhibitors or not. This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  Anderle’s teaches linking a GyrA promoter to a reporter gene to identify active gyrase inhibitors. Zhi teaches divergent promoters that can affect the activity on each other and that RNA polymerase can induce the formation of hypernegatively supercoiled DNA through TCDS. Masulis teaches using divergent promoter reporter expression constructs to access the effect that gyrase inhibitors has on promoter activity and transcription.  These teachings together provide a rationale for assaying if a compound acts as a gyrase inhibitor or not. A skilled artisan would have been motivated to combine the inventions in order to assay for gyrase inhibitors in an efficient manner where the transcription by RNA polymerase of the first gene under the control of the first promoter induces hypernegative supercoiling of the DNA in the gyrA promoter, thereby inhibiting transcription of the gene operably linked to the gyrA promoter.  This inhibition of transcription could be provided by a gyrase inhibitor, thereby inducing expression of the gene operably linked to the gyrA promoter, such as Anderle’s luxCDABE, since negative supercoiling of the gyrA promoter inhibits gene expression of the gene operably linked to the gyrA promoter, as taught by Zhi.
Regarding claim 6, 13, and 17, Anderle does not teach the PT7A1/O4 promoter.   
Zhi teaches that hypernegative supercoiling of plasmid DNA by T7 RNA polymerase was attributed to a stronger T7 promoter [pg. 83, col. 1, para 2] and the stronger the promoter, the more hypernegatively-supercoiled DNA produced (Figs. 3C and D).  Zhi teaches that PT7A1/O4 is a strong promoter [pg. 87 and 89, col. 1, para 2; Fig, 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Anderle wherein the first promoter of the divergent coupled promoter is PT7A1/O4 as taught by Zhi for the advantage of producing more hypernegatively-supercoiled DNA in the region of the second promoter for effective evaluation of gyrase inhibition activity.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderle (Anderle et al. 2008 Antimicrobial Agents and Chemotherapy, p. 1982–1990) in view of Yuan (US 20150147774 A1, published 5/28/2015), Kouzine I (Kouzine and Levens Frontiers in Bioscience 12, 4409-4423, May 1, 2007), Zhi (Zhi et al. 2013 Gene 514, 82–90), Masulis (Masulis et al. 2015. Scientific Reports. 5:11449. Pg. 1-10), and Kouzine II (Kouzine et al. 2008. Nature Structural & Molecular Biology. 15(2) 146-154).  
Regarding claims 1-5, and 7-12, 14-16, and 18, Anderle teaches a method to test if compounds (more than one, plurality) were active as gyrase inhibitors in E.coli cells [pg. 1989, col.1, para 3; Table 2]. Anderle teaches the steps of providing cells with a plasmid containing a gyrA promoter fused to the luciferase operon luxCDABE of Photorhabdus luminescence (gene) (promoter is heterologous to the gene); culturing the cells, incubating a first portion of the culture in the presence of the compounds (i.e. gyrase inhibitor) and a second portion of the culture in the absence of the compounds; and measuring the expression of the luxCDABE operon in both portions to identify the compounds as an active gyrase inhibitor or not by assaying promoter induction [pg. 1984, col. 1, para 2] .  Anderle teaches that induction factors for a certain reporter gene construct with the given compounds were obtained by dividing the normalized light output in the presence of a compound through the normalized output in the absence of the compound [pg. 1984, col. 1, para 2-3].  Anderle teaches that if the expression of the luxCDABE operon is higher in the first portion compared to the expression of the luxCDABE operon in the second portion, this correlates to an induction factor greater than 1 [Fig. 2].  Anderle’s teachings that the compounds are active as gyrase inhibitors due to the induction of the luxCDABE operon under the control of the gyrA promoter shows that the luxCDABE operon expression is inhibited by negative supercoiling of the gyrA promoter since the inhibitors are inhibiting the widely known function of a gyrase which is to causes negative supercoiling of DNA [pg. 1984, col. 1, para 2; Fig. 2; pg. 1989, col.1].
Anderle does not teach that the polynucleotide is linear.  Anderle does not teach that the gyrA promoter is divergently coupled to a first promoter which is operably linked to a first gene.
Kouzine I teaches that linear DNA can supercoil [pg. 4417, col. 1].  
Yuan teaches a linear expression cassette, polynucleotide, comprising a bidirectional promoter [abstract].
Zhi teaches that transcription by RNA polymerase can induce the formation of hypernegatively supercoiled DNA in vitro and in vivo; and this phenomenon has been nicely explained by a “twin-supercoiled-domain” model of transcription where a positively supercoiled domain is generated ahead of the RNA polymerase and a negatively supercoiled domain behind it [abstract].  Zhi teaches that DNA gyrase selectively converts the positively supercoiled domain into negative supercoils to produce hypernegatively supercoiled DNA [abstract].  Zhi teaches that RNA polymerases are powerful motor proteins which are able to rapidly move along chromosomes and remodel chromosome structures through transcription coupled DNA supercoiling (TCDS) where, in E.coli cells, it is directly linked to the activation of transcription and DNA replication [pg. 89, col.2, para2].  Zhi teaches that the transcriptional activities of divergently coupled promoters are dependent on the localized superhelical density around the promoter region and can be activated by each other [pg. 89, col. 2, para 2].  Therefore, in the context of divergently coupled promoters, Zhi teaches that the transcription of the first promoter by RNA polymerase induces the formation of hypernegative coiled DNA, by way of a gyrase, of the second promoter which in turn affects the transcription of the gene that is operably linked to the second promoter[abstract; pg. 89, col. 2, para 2].
Masulis teaches the development of a bidirectional promoter probe reporter vector that divergently express two fluorescent proteins in order to study divergent transcription profiling [pg. 2, para 4-5; abstract].  To address how changes in DNA superhelical density may affect divergent transcription, Masulis teaches treating cells with low concentrations of gyrase inhibitor nalidixic acid and monitored activities of two overlapping promoters for fepA and fes genes and promoters of appY-associated “promoter island” [pg. 2, para 4].  Masulis teaches use of divergent promoter expression constructs to assess the effect that gyrase inhibitors had on promoter activity [pg. 2, para 4-5; abstract].  Masulis teaches that a decrease in in negative superhelicity activated transcriptional activity of fepA and a decrease in superhelical density inhibited promoter activity, therefore teaching that negative supercoiling inhibits transcription activity and positive supercoiling increased transcription activity [pg. 7, para 1-2].
Kouzine II teaches the measurement and explores the functional relevance of transcription-generated supercoiling using MTIIa (pMT) promoters (bidirectional promoters) to drive the short-lived enhanced green fluorescent protein (EGFP), to quantify expression, and stable red fluorescent protein (RFP), to confirm bidirectional promoter activity [pg. 147, col. 1, last paragraph].  Kouzine II teaches a construct where the first promoter is located between the second promoter and the first gene and the second promoter is located between the first promoter and the second gene [Fig. 1]. Kouzine II teaches that RNAP produces negative supercoiling in the receding, upstream DNA and positive supercoiling in the approaching, downstream DNA7. Kouzine II teaches supercoils might build up to amounts inhibitory for most DNA transactions, unless dissipated or disposed of by the cell [pg. 146, col. 2, para2]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle with a linear polynucleotide comprising a first promoter linked to a first gene and a second promoter linked to a second gene.  This modification would amount to a simple substitution of a circular plasmid for a linear plasmid. A skilled artisan would be motivated to make the modification given Yuan and Kouzine I’s teachings, as discussed above, of a linear bidirectional promoter and that supercoiling exist in linear DNA.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Anderle where the plasmid additionally contains a first promoter divergently coupled to the gyrA promoter, i.e., second promoter, that was operably linked to a first gene and is located between the first gene and the second promoter as taught by Kouzine II.  In turn, the second promoter would be located between the first promoter and the second gene as taught by Kouzine II. One of ordinary skill would make the modification of divergently coupling a promoter to the promoters of Anderle for the advantage of assaying, as an alternative, whether a compound is classified as a gyrase inhibitors or not. This modification would amount to a combination of prior art elements according to known methods to yield predictable results.  Anderle’s teaches linking a GyrA promoter to a reporter gene to identify active gyrase inhibitors. Zhi teaches divergent promoters that can affect the activity on each other and that RNA polymerase can induce the formation of hypernegatively supercoiled DNA through TCDS. Masulis teaches using divergent promoter reporter expression constructs to access the effect that gyrase inhibitors has on promoter activity and transcription.  Kouzine I teaches the use of bidirectional promoter/gene structural arrangement in accessing transcription-generated supercoiling. These teachings together provide a rationale for assaying if a compound acts as a gyrase inhibitor or not. This modification would have motivated a skill artisan to combine the inventions in order to assay for gyrase inhibitors in an efficient manner where the transcription by RNA polymerase of the first gene under the control of the first promoter induces hypernegative supercoiling of the DNA in the gyrA promoter, thereby inhibiting transcription of the gene operably linked to the gyrA promoter.  This inhibition of transcription could be provided by a gyrase inhibitor, thereby inducing expression of the gene operably linked to the gyrA promoter, such as Anderle’s luxCDABE, since negative supercoiling of the gyrA promoter inhibits gene expression of the gene operably linked to the gyrA promoter as taught by Zhi.
Regarding claim 6, 13, and 17, Anderle does not teach the PT7A1/O4 promoter.   
Zhi teaches that hypernegative supercoiling of plasmid DNA by T7 RNA polymerase was attributed to a stronger T7 promoter [pg. 83, col. 1, para 2] and the stronger the promoter, the more hypernegatively-supercoiled DNA produced (Figs. 3C and D).  Zhi teaches that PT7A1/O4 is a strong promoter [pg. 87 and 89, col. 1, para 2; Fig, 4].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Anderle wherein the first promoter of the divergent coupled promoter is PT7A1/O4 as taught by Zhi for the advantage of producing more hypernegatively-supercoiled DNA in the region of the second promoter for effective evaluation of gyrase inhibition activity.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderle, Yuan, Kouzine I, Zhi, Masulis, and Kouzine II as applied above to claims 1-18 and further in view of Zhi 2012 (Zhi, Xiaoduo, (2012). FIU Electronic Theses and Dissertations. 865).  
The teachings of Anderle, Yuan, Kouzine I, Zhi, Masulis, and Kouzine II are discussed above as applied to claims 1-18 and similarly apply to claims 19-20.
Zhi teaches that the PT7A1/O4 is an IPTG-inducible promoter [pg. 87, col.1, para 2-3]. Anderle, Yuan, Kouzine I, Zhi, Masulis, and Kouzine II do not teach at least one terminator operably linked to a first inducible promoter.
Zhi 2012 teaches the “twin-supercoiled-domain” model of transcription in which a transcribing RNA polymerase is able to induce the formation of a transient positive supercoiled domain ahead of the RNA polymerase and a negatively supercoiled domain behind it. [pg. 64, para 1].  Zhi 2012 teaches that transient TCDS was able to activate the supercoiling sensitive leu-500 promoter in a linear plasmid DNA that is divergently coupled to a T7 or IPTG-inducible T7A1/O4 promoter in vivo in the presence of IPTG [pg. 64, para 1; pg. 82-83, section 3.4.4].  Zhi 2012 teaches the linear pZXD103 and pZXD87 plasmids which contains two sets of four Rho-independent rrnB T1 transcription terminators linked to the promoters [pg. 74 – pg. 75, para 1; Fig. 3.1]. Zhi 2012 teaches that the terminators are to terminate transcription initiated from the promoters so that the transcription unit between the promoter and terminator can be controlled precisely [Fig. 3.1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Anderle, Yuan, Kouzine I, Zhi, Masulis, and Kouzine II by operably linking the terminators of Zhi 2012 to a IPTG-inducible T7A1/O4 promoter.  This modification would consist a simple substitution of the first promoter of Anderle for the of the IPTG-inducible T7A1/O4 promoter of Zhi 2012 in the linear polynucleotide as taught and suggested by Anderle, Yuan, Kouzine I, Zhi, Masulis, and Kouzine II.  The linear polynucleotide as taught and suggested by Anderle, Yuan, Kouzine I, Zhi, Masulis, and Kouzine II contains a first inducible promoter linked to and heterologous to a first gene, a second promoter linked to and heterologous a second gene where in the first promoter is divergently coupled to the first promoter as claimed. One of ordinary skill in the art would have been motivated to have made the modification for the advantage of controlling transcription of the first gene initiated from the first inducible promoter.  


Response to Arguments
Applicants argue that because Yuan has nothing to do with the gyrase inhibition, there is no reason for one skilled in the art who would like to test gyrase inhibition to consider a linear construct.  Applicants argue that Kouzine I does not teach that the linear plasmid can be supercoiled.  Applicants arguments have been considered and found unpersuasive.  Kouzine I teaches that linear DNA behaves as being supercoiled while being actively cranked [pg. 4417, col. 1], thereby teaching that the linear DNA can be supercoiled.  During the process of transcription, DNA is actively cranked by the RNA polymerase.  Therefore based on Kouzine’s teaching linear DNA is transiently supercoiled during transcription which is required in the method claimed.  Yuan is cited to reflect that divergent promoter constructs can be linear which can be integrated into genomes.  Yuan also teaches that the cassette is capable of being integrated into genome of the cells [abstract].  The instant specification teaches that polynucleotide can be integrated into the genome of a cell.  The claim scope does not exclude integration of the linear polynucleotide into the genome and how that would affect supercoiling.  Furthermore applicants do not require that the expression must be in its linear form.  Therefore these teachings combined with Kouzine I’s teaching that linear DNA can be supercoiled would motivate one skilled in the art to combine the Anderle, Yuan, and Kouzine references to at arrive at a linear construct with divergent promoters as claimed. 
Applicants argue that Zhi et al. teaches away from the claimed method and that one skilled in the art would not be motivated to combine the Kouzine I and Zhi et al. references, which teach away from each other.  Applicant’s arguments have been considered and found unpersuasive.  Kouzine I teaches that linear DNA behaves as being supercoiled while being actively cranked [pg. 4417, col. 1], thereby teaching that the linear DNA can be supercoiled.  Based on Kouzine I, there would be a reasonable expectation that linear DNA can be supercoiled.  Therefore a skilled artisan would not be discouraged from combining the references as described in the rejections above when there are contradictions in the art as it relate to the supercoiling of linear DNA.  
Applicants argue that Zhi teaches that the two-plasmid system was developed so that the first linear plasmid does not interfere with the supercoiling assays of the second circular plasmid; therefore, one skilled in the art would not be motivated to substitute the circular plasmid of Anderle et al. for a linear plasmid of Yuan, sacrificing the advantage of the circular plasmid for determining the supercoiling activity of gyrase. Applicant’s arguments have been considered and found unpersuasive.  Zhi teaches using two construct, the linear constructs in combination with a circular construct that is used to examine TCDS.   Anderle and Masulis both teach the use of a one construct system for examining the transcription profiling or TCDS in response to gyrase inhibitors.  Yuan teaches linear divergent promoters that can be integrated into cell genomes as discussed above.  A skilled artisan would recognize that once integrated, the cassette becomes capable of being supercoiled.  Therefore since the linear plasmid would be the only plasmid used for the determination of the supercoiling activity of the gyrase, the circular plasmid would not be sacrificed for determining the supercoiling activity of gyrase.
Applicants argue that Masulis teach a bidirectional reporter vector comprising two overlapping promoters.  Applicants argue that Masulis et al. and Kouzine et al. do not teach a linear polynucleotide as recited in the claims. Applicants arguments have been considered and found unpersuasive as they do not address the merits of the rejections.  Masulis teaches that although two divergent promoters operating in this region are partly overlapping (the distance between registered transcription start points is 64 bp), the third one is located far enough (164 bp) to allow independent response to topological changes [pg. 7, para 2; Supplementary Fig. 1], thereby teaching non-overlapping promoters as well. Yang teaches that the bidirectional reporter vector can be linear and Kouzine I teaches that linear constructs supercoil therefore providing a obviousness rationale for generating a linear polynucleotide as recited in the claims.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600